DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             FABIO MATOS,
                               Petitioner,

                                     v.

                          STATE OF FLORIDA,
                             Respondent.

                              No. 4D21-2485

                           [December 15, 2021]

  Petition for Writ of Prohibition to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jill K. Levy, Judge; L.T. Case No. 19-
8007-MM-10A.

  Gordon Weekes, Public Defender, and Sarah W. Sandler, Assistant
Public Defender, Fort Lauderdale, for petitioner.

   Ashley Moody, Attorney General, Tallahassee, and Pablo I. Tapia,
Assistant Attorney General, West Palm Beach, for respondent.

PER CURIAM.

   Fabio Matos seeks a writ of prohibition to prevent his prosecution for
using the name or title of contractor without being certified or registered.
Matos argues that the statute of limitations period expired before he was
served with process, and therefore, the trial court should have granted his
motion to dismiss. We grant the petition because the State did not present
evidence that it conducted a diligent search to locate Matos, which resulted
in an unreasonable delay in service of process.

                               Background

    In July 2019, the State filed an information charging Matos with one
misdemeanor count of using the name or title of contractor without being
certified or registered for an incident occurring in March 2018. In August
2019, a return of service of a summons issued for Matos was filed as
unserved with a written comment that the Broward County Sheriff’s Office
(“BSO”) spoke with the new resident at the address, who had lived there
for two months and did not know Matos.
   In October 2019, the State filed a motion for capias stating that BSO
had been unable to serve Matos. Attached to the motion was a Driver and
Vehicle Information Database (“DAVID”) Report indicating that its
investigation did not yield any new addresses.

    In March, July, and August 2020, the trial court issued three different
notices regarding probable cause to issue a capias. All three notices were
sent to the same address where BSO first attempted to serve Matos. The
third notice was returned to the clerk’s office with a statement by the post
office that the forwarding time had expired, and that Matos’s current
address was different than the one at which service was originally
attempted.

   In October 2020, the trial court issued an order granting the State’s
motion to issue a capias. Four months later, Matos filed a request to recall
the capias and provided his current address and phone number.

    Defense counsel subsequently filed a motion to dismiss for the State’s
failure to commence prosecution within the statute of limitations pursuant
to Florida Rule of Criminal Procedure 3.190(b). Counsel argued that
section 775.15(2)(c), Florida Statutes, requires the prosecution to
commence a misdemeanor case within two years of the date of the offense
and that the State failed to properly commence prosecution because the
capias, summons, or other process was not served upon Matos within the
limitations period and without reasonable delay.

   The State moved to strike the motion to dismiss arguing that it
conducted a diligent search, that Matos was purposely out of state, and
that the speedy trial period was suspended by an administrative order
issued by the Florida Supreme Court on March 13, 2020, addressing
safety protocols the judicial branch was to follow in response to the
COVID-19 pandemic. See In re COVID-19 Emergency Procedures in the
Florida State Courts, Fla. Admin. Order AOSC20-13 (Mar. 13, 2020),
https://www.floridasupremecourt.org/content/download/631744/file/A
OSC20-13.pdf. The administrative order stated that all time periods
involving the speedy trial procedure in criminal proceedings were
suspended. Id. at 3.

   At the hearing on the motion to dismiss, Matos argued that: (1) he was
not arrested when the crime was alleged to have occurred, nor was he
served any capias, summons, or information until February 2021, which
was outside of the two-year statute of limitations period; and (2) there were
no grounds to toll the statute of limitations. Matos further maintained

                                     2
that the State failed to conduct a diligent search. Matos acknowledged
that he took a temporary out-of-state job in March 2021, but this was after
the statute of limitations period had run, and thus at no time during the
statute of limitations period was he living outside of Florida. Therefore,
Matos asserted that he was not on notice about the prosecution, and the
prosecution was barred by the statute of limitations.

    The State agreed that the applicable statute of limitations was two
years, and that prosecution was commenced after the two-year period.
However, the State maintained that the speedy trial time period was
suspended by the supreme court’s pandemic administrative order, which
it argued was entered two days before the statute of limitations period
expired.

   The trial court found the undisputed facts showed that: (1) the date of
the incident was March 15, 2018, and the applicable limitations period
expired on or March 15, 2020, unless tolled; (2) the State filed the
information on July 31, 2019; and (3) the summons issued on March 13,
2019, came back unserved. The trial court noted section 775.15(2)(c)
provides that prosecution for a first-degree misdemeanor “must be
commenced within two years after it is committed,” and the State must file
an information and serve the defendant with a notice in order to properly
commence a prosecution. § 775.15(2)(c), Fla. Stat. (2018). The trial court
also noted section 775.15(4)(b) provides:

      Prosecution on a charge on which the defendant has not
      previously been arrested or served with a summons is
      commenced when either an indictment or information is filed,
      provided the capias, summons, or other process issued on the
      indictment or information is executed without unreasonable
      delay.

§ 775.15(4)(b), Fla. Stat. (2018). However, the trial court concluded that
the supreme court’s March 13, 2020 pandemic administrative order
suspended all time periods involving speedy trial procedure in criminal
proceedings. Based on the administrative order, section 775.15(4)(b), and
rule 3.191, the trial court denied the motion to dismiss.

   Matos subsequently petitioned to prohibit the prosecution.

                                Analysis




                                    3
    Prohibition is the proper method for challenging the trial court’s
jurisdiction on a claim that the statute of limitations has expired. Manzini
v. State, 115 So. 3d 1015, 1016 (Fla. 4th DCA 2013).

   Here, Matos was not arrested or served with a summons prior to the
State filing the information. Therefore, section 775.15(4)(b), Florida
Statutes (2018), applies:

      A prosecution on a charge on which the defendant has not
      previously been arrested or served with a summons is
      commenced when either an indictment or information is filed,
      provided the capias, summons, or other process issued on such
      indictment or information is executed without unreasonable
      delay. In determining what is reasonable, inability to locate
      the defendant after diligent search or the defendant’s absence
      from the state shall be considered. The failure to execute
      process on or extradite a defendant in another state who has
      been charged by information or indictment with a crime in this
      state shall not constitute an unreasonable delay.

§ 775.15(4)(b), Fla. Stat. (2018) (emphasis added). An unreasonable delay
in executing service of process “bars prosecution for the offense charged.”
Norris v. State, 784 So. 2d 1188, 1189 (Fla. 2d DCA 2001). Further,
“[w]hen a criminal defendant challenges his or her prosecution as being
untimely commenced, the State has the burden to prove that the
prosecution is not barred by the statute of limitations.” Norton v. State,
173 So. 3d 1124, 1126 (Fla. 2d DCA 2015) (quoting Cunnell v. State, 920
So. 2d 810, 812 (Fla. 2d DCA 2006)). To satisfy its obligation to conduct
a diligent search, “the State must check obvious sources of information
and follow up on any leads.” Id. at 1127 (quoting Cunnell, 920 So. 2d at
813).

   In State v. Mack, 637 So. 2d 18 (Fla. 4th DCA 1994), superseded by
statute on other grounds as stated in State v. Perez, 952 So. 2d 611, 612-
13 (Fla. 2d DCA 2007), this Court provided the following list of sources to
be consulted in conducting a diligent search:

      Obvious sources of information include the telephone book,
      the city directory, driver’s license records, vehicle license
      records, property tax records, voter’s registration records, the
      probation office, local utility companies, law enforcement
      agencies, state attorney’s office, schools, armed forces, and
      prison system. Other sources are relatives of the defendant
      and witnesses in the case.

                                     4
637 So. 2d at 19-20. Additionally, we said:

      We do not suggest that the above sources are all-inclusive, nor
      do we suggest that failure to consult all of them will not
      constitute a diligent search. Each case must be judged on its
      own facts as well as under the principle that statutes of
      limitation in criminal cases are to be liberally construed in
      favor of the accused.

Id. at 20.

   Matos argues that the State failed to meet its burden to establish that
the prosecution in this case is not barred by the statute of limitations.
Specifically, he claims the State did not present evidence that he had been
outside Florida during the pertinent time periods, nor did the State present
evidence regarding what measures it took to conduct a search to locate
him. Matos contends that to satisfy its obligations to conduct a diligent
search, the State must check obvious sources of information as discussed
in Mack. Matos asserts that here, the State did not present any evidence
that it checked any of the obvious sources, and the only documentation
that it presented was a DAVID search and a single attempt by BSO to serve
him. He also contends that the State failed to explain why it did not check
more sources or make additional attempts to locate him.

    In response, the State contends that the delay in process was not
unreasonable because “resources have been stretched thin” by the
pandemic, explaining that the pandemic caused law enforcement to be
short-staffed and the pandemic safety protocols added burdens to the
timely execution of law enforcement duties. Additionally, it argues that
trial court proceedings have been stalled and postponed because of the
pandemic.

    At the outset, we note that the State asserts several arguments in its
response to our order to show cause that do not appear to have been raised
in the trial court, such as its assertion that the COVID-19 pandemic put
a strain on sheriff resources. Moreover, the record indicates that the
State’s only evidence regarding a diligent search was a single DAVID
search, the initial attempt by BSO to serve Matos, and several returned
summonses using the same initial and unsuccessful address for Matos.
This was not sufficient evidence of a diligent search. See, e.g., Bragenzer
v. State, 582 So. 2d 142, 143 (Fla. 5th DCA 1991) (finding that the State’s
single attempt to serve a defendant without further efforts where defendant
was not known to reside at residence and did not provide a forwarding

                                     5
address did not constitute a diligent search). Additionally, the State did
not present evidence that Matos was absent from Florida during the
applicable time period. 1

   Accordingly, we grant the petition based on the State’s failure to present
evidence that it conducted a diligent search to locate Matos, which resulted
in an unreasonable delay in service of process.

    Petition granted.

CONNER, C.J., MAY and ARTAU, JJ., concur.

                             *         *         *

    Not final until disposition of timely filed motion for rehearing.




1We also note that, in response to our order to show case, the State essentially
concedes that the trial court erred in denying Matos’s motion to dismiss based
on our supreme court’s March 13, 2020 administrative order, as “speedy trial
procedure was not implicated” in the instant case.

                                       6